Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The RCE amendment filed on January 28, 2021 has been received and made of record. In response to RCE Non-Final Office Action on October 28, 2020, applicants amended claims 1, 44, 46, 51, and 54 of which claims 1, and 46 are independent claims. Dependent claims 17-19, 25, 26, 37, 48-50, 52, and 53 are maintained. Claims 3-10, 20-24, 27-36, 38-41, 45, and 47 are cancelled as before the RCE Non-Final Office Action and claims 2, 11-16, 42 and 43 are cancelled after the RCE Non-Final Action. No claim has been added as new claim. Therefore, claims 1, 17-19, 25, 26, 37, 44, 46 and 48-54 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 17-19, 25, 26, 37, 44, 46, and 48-54 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, and 46: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “---, a picture element configuration controller communicatively coupled to the backplane and including a processor and a memory storing instructions that, when executed by the processor, control the processor to: fil dynamically identify the first array and the second array: and (ii) select and configure each of the plurality of light emitting elements to be part of one of the first and second arrays accordingly(figs.9A-9F, Para 61- 64 in Specification submitted on April 23, 2019)” with all other limitations cited in claims 1, and 46 respectively.


Claims 17-19, 25, 26, 37, 44, and 48-54 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
56Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692

February 27, 2021